                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

CHARLES EDWARD JONES, SR.
ADC #144544                                                                            PLAINTIFF

v.                                 Case No. 5:19-cv-00022-KGB

WENDY KELLEY, Director
Arkansas Department of Correction                                                    DEFENDANT

                                              ORDER

        The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere (Dkt. No. 9). Plaintiff Charles Edward Jones, Sr. has filed a motion

for leave to proceed in forma pauperis and a document that was filed as a petition for writ of habeas

corpus (Dkt. Nos. 1, 2). Additionally, Mr. Jones filed late objections to the Recommended

Disposition, which the Court received via email on October 10, 2019, and which have been filed

(Dkt. Nos. 11, 12). Mr. Jones also has filed a motion for order, a motion for summary judgment,

an amended motion for summary judgment, and a motion for intervention as of right (Dkt. Nos.

13, 14, 15, 16). After a review of the Recommended Disposition, all of Mr. Jones’s filings in this

case, as well as a de novo review of the record, the Court adopts the Recommended Disposition as

its findings in all respects (Dkt. No. 9).

        According to the Recommended Disposition, Mr. Jones filed a motion to amend/correct a

clerical error on January 25, 2019 (Dkt. No. 5). In that motion, Mr. Jones explained that he did

not intend to file a federal habeas corpus petition but, rather, intended the documents to be filed as

exhibits in an existing 42 U.S.C. § 1983 case currently pending before U.S. District Judge Billy

Roy Wilson, No. 5:18-cv-192-BRW (Dkt. No. 9, at 2). Mr. Jones did not intend to file a new

federal habeas action or request to proceed in forma pauperis; instead, he simply intended to “add
to discovery material for the plaintiff’s exhibits.” (Dkt. Nos. 5, at 1-2; 9, at 2). Mr. Jones’s motion

was bolstered by the fact that both the habeas corpus petition and the in forma pauperis application

were styled as pleadings in the Supreme Court of Arkansas (Dkt. No. 9, at 2). The Court

determines that nothing in Mr. Jones’s subsequent filings alters Judge Deere’s analysis. Therefore,

the Court adopts the Recommended Disposition, denies as moot all of Mr. Jones’s pending

motions, and directs the Clerk to close this case.

       So ordered this 18th of February, 2020.




                                                      Kristine G. Baker
                                                      United States District Judge




                                                  2
